Citation Nr: 9918655	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-26 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for skin rash and polyps as 
a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO&IC) of the Department of Veterans Affairs (VA).  

In May 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

The claim for service connection for skin rash and polyps as 
a result of exposure to herbicides is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for skin rash and polyps as a 
result of exposure to herbicides.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Certain disorders 
associated with herbicide agent exposure in service are 
presumed to be service connected if they are manifested to a 
compensable degree within a specified time period.  See 
38 C.F.R. §§ 3.307, 3.309 (1998).  For chloracne or other 
acneform disease the presumption of service connection 
applies if the disorder became manifest to a degree of 10 
percent or more within one year of exposure during active 
service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Id.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996). 

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).





In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1998).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992);  see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded);  see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Service medical records are negative for complaint or 
treatment related to any skin disorders.  The veteran denied 
skin disorders in his July 1968 report of medical history.  A 
July 1968 medical board examination revealed a normal 
clinical evaluation of the skin.  Records show the veteran 
served in Vietnam and was awarded the Purple Heart for wounds 
during combat.

Private medical records show the veteran underwent removal of 
a bladder tumor, transitional cell carcinoma, in December 
1994.  No opinion as to etiology was provided.

VA examination in November 1996 included diagnoses of post 
bladder cancer resection, post nasal polyp resection, and 
post excision of a left elbow skin lump.  No opinion as to 
the etiology of these disorders was provided.

VA dermatology examination in November 1996 revealed lichen 
simplex chronicus.  The examiner noted hyperpigmented flat-
topped lesions coalescing into plaques on the wrists, 
buttock, and upper arm.  It was noted the veteran believed 
these were the result of Agent Orange exposure; however, no 
opinion as to etiology was provided.

In statements and personal hearing testimony the veteran 
asserted that his skin rash and polyps were the result of 
exposure to Agent Orange during active service in Vietnam.  
At his personal hearing before the undersigned Board Member 
he admitted his medical care providers had not related these 
disorders to Agent Orange exposure.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for skin rash and polyps as a result of 
exposure to herbicides is not well grounded and should be 
denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.  

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's skin rash and polyps are a 
result of herbicide exposure during active service.  The 
Board notes that lichen simplex chronicus, polyps, and 
transitional cell carcinoma are not diseases for which a 
presumption of service connection as a result of herbicide 
exposure is warranted.  There is also no competent evidence 
that these disorders are otherwise related to the veteran's 
active service.

Although the November 1996 VA examiner noted the veteran 
believed his skin rash was due to exposure to Agent Orange, 
the Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The only evidence of skin rash and polyps as a result of 
exposure to herbicides is the veteran's own opinion.  While 
he sincerely believes these disorders are service related, he 
is not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93;  Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  

In this case, the evidence as to continuity of symptomatology 
is also not competent to establish a nexus.  Consequently, 
the Board finds the veteran has not submitted evidence of a 
well-grounded claim for service connection for skin rash and 
polyps as a result of exposure to herbicides.  See 
38 U.S.C.A. § 5107(a).

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the lay opinions of record are an 
insufficient basis to find the claim well grounded.  
Espiritu.  Accordingly, as a well grounded claim must be 
supported by evidence, not merely allegations, Tirpak, the 
claim for service connection for skin rash and polyps as a 
result of exposure to herbicides must be denied as not well 
grounded.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO&IC which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO&IC accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
skin rash and polyps as a result of exposure to herbicides.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim for service connection for skin rash 
and polyps as a result of exposure to herbicides is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for skin rash and polyps as 
a result of exposure to herbicides, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

